The appellant is a drainage district in which lies section 16, township 22, range 2 west. The drainage taxes on the land for the years 1928 to 1933, inclusive, have not been paid, and the appellant sought in the court below to recover these taxes either from the county or from Manning to whom the county had attempted to lease the land for those years. The amount of the drainage taxes for those years is set forth, and there is no controversy relative thereto.
A number of interesting questions are presented in the briefs of counsel, but the conclusion we have reached as to one which lies at the threshold of the case will render it unnecessary for us to consider most of them.
Chapter 267, Laws 1924, provides that sixteenth sections lying within a drainage district "shall be liable for its pro rata share of the costs, expenses, taxes and assessments relating to said district the same as if owned by an individual, and shall be assessed accordingly, as other lands are assessed. But in case of a sale of such lands for such taxes or assessments, only the title of the *Page 234 
lessee holding such lands under lease at the time of the sale shall pass by the sale.
"Where such sixteenth section land, or land taken in lieu thereof, shall be held by any lessee, whether his lease shall have heretofore been acquired, or shall hereafter be acquired, all such drainage taxes and assessments accruing thereon during such lease, shall be paid by the lessee or his grantees or assigns; but all such drainage taxes and assessments accruing on any such lands while the same are not leased shall be paid by the board of supervisors of the county in which such lands are situated, out of any sixteenth section funds belonging to the township in which such lands are located, which may be on hand at the time when such drainage taxes or assessments become due or which may be thereafter at any time collected or acquired. And for the purpose of paying such drainage taxes and assessments, the board of supervisors may borrow all money necessary to pay the same out of any public funds in the hands of the county treasury, or the same may be borrowed from any other person or corporation at a rate of interest not to exceed six (6) per cent per annum. But when any such funds are borrowed, as aforesaid, for the purposes, aforesaid, the same shall be repaid out of the first sixteenth section fund thereafter derived from the sixteenth section lands so taxed and assessed." Sections 1, 2.
In 1926, the county superintendent of education leased the land, which is not situated in a city, town, or village, to Manning for the years 1927 to 1931, inclusive, and Manning went into possession thereof; but no order was entered on the minutes of the board of supervisors directing or approving this lease, consequently, it did not become effective as such under section 6769, Code 1930. It is not necessary for us to determine what rights Manning had thereunder, except to say that at most, if that, he became only a tenant of the land at will. City of Bay St. Louis v. Board of Supervisors Hancock County, *Page 235 80 Miss. 364, 32 So. 54. This is not the character of tenancy contemplated by the statute, and it does not shift liability for the payment of drainage taxes from the county to the tenant. The statute contemplates a lease for a definite period of time covering that at which liability for the drainage taxes arises.
Counsel for the appellees say that this suit cannot be maintained under section 253, Code 1930, as amended by chapter 179, Laws 1932, for the reason that the appellant's claim for the taxes was not presented to and rejected by the board of supervisors. But there is no merit in this contention; for the bill of complaint alleges the presentation to, and the rejection by, the board of supervisors of the appellant's claim for the taxes, which allegation the answers to the bill do not deny.
In 1932 the land was verbally leased by the county superintendent to Manning for that year, and the same course was pursued for the two succeeding years. These leases do not relieve the county of liability here for two reasons: (1) Leases for sixteenth section lands, though only for one year, cannot rest in parol; the terms thereof must appear from an order on the minutes of the board of supervisors directing or approving the lease, section 6769, Code 1930; and (2) section 6767, Code 1930, under which the last three leases were made, differs from chapter 267, Laws 1924, in this, in the latter, the payment of the drainage taxes on sixteenth sections is imposed on the lessee thereof; in the former, such taxes "shall in the discretion of the board of supervisors, either be paid by the lessee, his grantees or assigns, or by the board of supervisors, but the liability for such drainage taxes shall be fixed by the lease contract when said lands are leased." According to the evidence, the payment of the drainage taxes thereon was not discussed at the time these leases were made nor referred to in the oral contract of lease therefor; consequently, liability therefor remains with the board of supervisors.
The drainage tax for the year 1934 was not due when *Page 236 
the bill of complaint was filed, but it prays for an adjudication as to whether the board or Manning is liable therefor. To respond to this would be to give an advisory opinion, which this court does not do; but, of course, the information requested is easily ascertainable from what we have hereinbefore said.
The record discloses that the income obtained by the county from this sixteenth section for each of the years here involved has been spent for school purposes. This fact is of no consequence; for, under section 6767, Code 1930, drainage taxes may be paid "out of any sixteenth section funds belonging to the township in which such lands are located, which may be on hand at the time when such drainage taxes or assessments become due or which may be thereafter at any time collected or acquired."
The decree of the court below will be reversed, and decree will be rendered here for the appellant against the county for the payment of the taxes for the years 1928 to 1933, inclusive, out of any sixteenth section funds belonging to township 22, range 2 west, which may be now on hand, or which may be hereafter collected or acquired.
Reversed, and decree here.